                        IN TIIE UNITED STATES DISTRICT COURT
                    FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA,
                                   EASTERN DMSION
                                    No. 4:18-CV-72-D


HOWARD DUDLEY,                           )
                                         )
                       Plaintiff,        )
                                         )
               v.                        )                  ORDER
                                         )
                                         )
CITY OF KINSTON, and                     )
ANTHONY GREENE,                          )
                                         )
                     Defendants.         )


       On July 6, 2018, defendants moved to dismiss plaintiff's complaint [D.E. 14] and filed a

memorandum in support [D.E. 15]. See Fed. R. Civ. P. 12(b)(6). On September 9, 2018, plaintiff

responded in opposition [D.E. 20]. On October 9, 2018, defendants replied [D.E. 24].

       The court has considered defendants' motion under the governing standard. See Fed. R. Civ.
                                             -----
P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555--63, 570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010),

aff'd, 566 U.S. 30 (2012); Nemet Chevrolet Ltd. v. Consumeraffairs.com. Inc., 591 F.3d 250, 255

(4th Cir. 2009); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). The motion to dismiss

lacks merit and is denied.

       In sum, the court DENIES defendants' motion to dismiss [D.E. 14].

       SO ORDERED. This_.!_ day of December 2018.
